Wright, C. J.
This same question was raised and decided in the case of Porter & Lucas v. Helmick, ante, 87, and according to the construction there given to the statute, this case must be reversed. We are unable to see upon what principle it is, under our law, a party is confined to twenty days after judgment within which to sue out his writ of error. It may seem unreasonable that the legislature should have left the time for bringing this writ, indefinite and unlimited. But that it has been so left, we think is clear. There is no period fixed in terms, and we see no room for holding, there is by any fair analogy. That there should be a limitation, clear and definite, cannot be doubted; but the evil and confusion resulting from the present state of the law, must be remedied by the legislature, and not by this court. We cannot make the law; our duty is to declare it.
Judgment reversed.